Citation Nr: 1801040	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left leg venous hypertension. 

2.  Entitlement to service connection for jungle rot. 

3.  Entitlement to service connection for stasis ulcers on leg and ankle, also claimed as a leg injury. 

4.  Entitlement to service connection for lip cancer, claimed as due to exposure to herbicide agents or mustard gas.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  Due to the Veteran's place of residence, the VA Regional Office in North Little Rock, Arkansas (RO), performed additional development.  

In January 2017, the Veteran testified before the undersigned Veterans Law Judge, by videoconference.  A transcript has been procured for the record.  

The issues of entitlement to service connection for stasis ulcers and lip cancer are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On January 31, 2017, prior to the promulgation of a decision in the appeal of service connection for left leg venous hypertension, the Board received notification from the Veteran that a withdrawal of that appeal was requested.

2.   On January 31, 2017, prior to the promulgation of a decision in the appeal of service connection for jungle rot, the Board received notification from the Veteran that a withdrawal of that appeal was requested.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal for an increased rating for left leg venous hypertension by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of the appeal for an increased rating for jungle rot by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the appeals for service connection for left leg venous hypertension and jungle rot, the Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2017).  At the January 31, 2017, videoconference hearing, the Veteran requested to withdraw the issues of entitlement to service connection for left leg venous hypertension and jungle rot.  The appellant has withdrawn the appeals of the issues of service connection for left leg venous hypertension and jungle rot, and there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.



ORDER

The appeal for entitlement to service connection for left leg venous hypertension is dismissed.

The appeal for entitlement to service connection for jungle rot is dismissed.


REMAND

The Veteran claims that he developed stasis ulcers of the left leg and squamous cell carcinoma of the lip due to incidents that occurred during service.  

In support of the claim for service connection for stasis ulcers, the Veteran submitted an April 2008 letter from a private examiner.  In that letter, the examiner diagnosed chronic stasis dermatitis and indicated that the disorder was more likely than not related to in-service activities, specifically exposure to mustard gas and Agent Orange, and standing in water for long periods.  

In support of the claim for service connection for lip cancer, the Veteran submitted an April 2008 letter from another private examiner.  In that letter, the examiner stated that Veteran's squamous cell carcinoma was at least as likely as not related to in-service exposure to either nitrogen mustards or Agent Orange.

In a subsequent July 2013 VA medical examination report, a VA examiner noted that the Veteran had been diagnosed with a stasis ulcer of the leg and squamous cell carcinoma of the lip.  Having done so, the examiner opined that those disabilities were not at least likely related to service.  In explaining that opinion, the examiner wrote that the Veteran was not treated for either disability during service and the disabilities started years after service.

In the July 2013 VA medical examination report, a VA examiner found that the Veteran's claimed disabilities were not at least as likely as not related to service, because the Veteran experienced onset of the disabilities after service.  However, the examiner did not address the April 2008 private examiners' letters, in which the respective authors indicated that, even though the disabilities arose after service, each disability was related to in-service events.  A remand is necessary for an additional VA medical examination to determine the etiology of the claimed disabilities.  

Accordingly, the claims are REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed stasis ulcer and lip cancer disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA examination with a VA medical doctor examiner who has not previously examined him in conjunction with these claims, to determine the etiologies of the claimed stasis ulcer and lip cancer disabilities.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, the post-service medical records, the Veteran's lay statements, and the April 2008 private examiners' letters.  A complete rationale should be provided for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed left leg disability, to include stasis ulcers, is related to service or any incident of service, to include presumed herbicide agent exposure or possible mustard gas exposure, or long-term exposure to flooded environments?  Reconcile the opinion with the previous VA examination and private examiner opinions.

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed lip cancer or any diagnosed residuals thereof is related to service or any incident of service, to include presumed herbicide agent exposure or possible mustard gas exposure?  Reconcile the opinion with the previous VA examination and private examiner opinions.

3.  Then, readjudicate the claims for service connection for stasis ulcers and lip cancer.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the issues to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


